Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed August 13, 2021 has been entered. The Applicant amended claims 1-2. Claims 1-6 remain pending in the application. Applicant’s amendments to the Specification have overcome each and every objection previously set forth in the Non-Final Office Action mailed May 13, 2021. The examiner withdraws the Specification objections in light of the amendments to the Specification.
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US PGPUB 2004/0169606 A1), hereinafter known as Sato.
Regarding claim 1, Sato discloses (Fig. 1A) an antenna device (21) for mounting on a base plate (20), comprising: an antenna element (10); a base (12-13) composed of metal ([0132]), the base (12-13) being mounted on the antenna device (21) with the antenna element (10); and a magnetic body (11; [0088]) configured to be disposed between the base (12-13) and the base plate (20).

    PNG
    media_image1.png
    455
    569
    media_image1.png
    Greyscale

.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Knudsen (US PGPUB 2010/0171667 A1).
Regarding claim 3, Sato does not specifically teach wherein a thickness of the magnetic body in an upward-downward direction is 0.1 mm or more, and an imaginary part of a magnetic permeability of the magnetic body is 10 or more.
However, Knudsen teaches (Fig. 1a) wherein a thickness of a magnetic body (5) in an upward-downward direction is 0.1 mm or more ([0049], 5.5 mm), and an imaginary part of a magnetic permeability of the magnetic body is 10 or more ([0056], peak between 10 and 20).

    PNG
    media_image2.png
    195
    448
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna device of Sato with Knudsen to include “a thickness of a magnetic body in an upward-downward direction is 0.1 mm or more, and an imaginary part of a magnetic 
Regarding claim 4, Sato does not specifically teach wherein a thickness of the magnetic body in an upward-downward direction is 0.3 mm or more, and an imaginary part of a magnetic permeability of the magnetic body is 5.5 or more.
 However, Knudsen teaches (Fig. 1a) wherein a thickness of the magnetic body in an upward-downward direction is 0.3 mm or more ([0049], 5.5 mm), and an imaginary part of a magnetic permeability of the magnetic body is 5.5 or more ([0056], peak between 10 and 20).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna device of Sato with Knudsen to include “wherein a thickness of a magnetic body in an upward-downward direction is 0.3 mm or more, and an imaginary part of a magnetic permeability of the magnetic body is 5.5 or more.,” as taught by Knudsen, for the purpose of reducing size while maintain good radiation efficiency (see also [0006]).
Regarding claim 5, Sato does not specifically teach wherein a thickness of the magnetic body in an upward-downward direction is 0.1 mm or more, and an imaginary part of a magnetic permeability of the magnetic body is 10 or more.
However, Knudsen teaches (Fig. 1a) wherein a thickness of a magnetic body (5) in an upward-downward direction is 0.1 mm or more ([0049], 5.5 mm), and an imaginary part of a magnetic permeability of the magnetic body is 10 or more ([0056], peak between 10 and 20).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna device of Sato with Knudsen to include “a thickness of a magnetic body in an upward-downward direction is 0.1 mm or more, and an imaginary part of a magnetic permeability of the magnetic body is 10 or more,” as taught by Knudsen, for the purpose of reducing size while maintain good radiation efficiency (see also [0006]).
Regarding claim 6, Sato does not specifically teach wherein a thickness of the magnetic body in an upward-downward direction is 0.3 mm or more, and an imaginary part of a magnetic permeability of the magnetic body is 5.5 or more.
 However, Knudsen teaches (Fig. 1a) wherein a thickness of the magnetic body in an upward-downward direction is 0.3 mm or more ([0049], 5.5 mm), and an imaginary part of a magnetic permeability of the magnetic body is 5.5 or more ([0056], peak between 10 and 20).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna device of Sato with Knudsen to include “wherein a thickness of a magnetic body in an upward-downward direction is 0.3 mm or more, and an imaginary part of a magnetic permeability of the magnetic body is 5.5 or more.,” as taught by Knudsen, for the purpose of reducing size while maintain good radiation efficiency (see also [0006]).
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file 





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845